Argued October 10, 1923.
This is an action by a licensed real estate broker to recover commissions upon a sale of real estate, alleged to have been made through his agency. The defendant, a married woman, was the owner of five houses in the City of Philadelphia, which, through her husband, she placed in the hands of several real estate brokers for sale. The employment of the plaintiff was oral, and it was upon the trial admitted that his agency was not exclusive. He recovered a judgment in the court below and the defendant appeals.
The only question raised by the specifications of error is: Was the evidence sufficient to warrant a finding that the services of the plaintiff were the immediate, efficient and procuring cause of the sale? Under the terms of the employment the plaintiff was to receive commissions only in case his services resulted in a sale of the property. There was testimony showing that plaintiff had negotiated with Dominic Centrella, a prospective purchaser, *Page 259 
and the latter had made an offer of $1,550 for each of the houses or $7,750 for the entire property. The plaintiff, on August 22, 1921, submitted this offer to the defendant who refused to accept it. The plaintiff had no further negotiations with Centrella, but subsequently sought to find another purchaser. There was no evidence that the defendant or her husband had or sought to have any further direct negotiations with Centrella with regard to the sale of the property. Had the defendant and her husband continued to negotiate with Centrella, or if they had subsequently sold to Centrella for the amount which he had offered through the plaintiff, this might have warranted a finding that the sale which subsequently resulted was due to the services which had been rendered by the plaintiff; but nothing of this kind appeared in evidence. Centrella testified that about a month after his negotiations with plaintiff had terminated he went to another real estate broker who collected rents for the property and who was authorized to sell it, for advice, and that his negotiations with that broker caused him to make an offer for the property of $125 more than the amount of the bid which he had submitted through the plaintiff. This offer of $7 875 was, on September 21, 1921, submitted through the broker, Louis Thomas, to the defendant, who agreed to accept it, and the sale was completed, the purchase money paid and the deed delivered some time in the following month. The defendant paid to Louis Thomas, the broker, a commission of two per cent for his services in the transaction. This testimony was uncontradicted and it is supported by all the other evidence in the case which related to the actual sale of the property. This case is ruled by Groskin v. Moore, 249 Pa. 242, in which it was said: "The testimony relied on by plaintiff only showed negotiations and fell far short of proving an actual sale, or of showing that appellant (in that case the broker) had at any time produced a purchaser willing to buy at a price agreed upon or acceptable to the seller." The *Page 260 
point submitted by the defendant requesting binding instructions should have been affirmed and the rule for judgment non obstante veredicto made absolute. The assignments of error are sustained.
The judgment is reversed and the record is remitted to the court below with direction to enter judgment in favor of the defendant notwithstanding the verdict.